Citation Nr: 1425006	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-29 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the RO.

In May 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In December 2013, the Board remanded the case for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  There is also a paperless, electronic record in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran reports that he was exposed to excessive noise during the course of his military service and that such exposure was the cause of his bilateral hearing loss.

The Board remanded the case in December 2013 to obtain copies of the VA contract examination records for 1992 and 2010 from South County Hearing Services.

In January 2014, VA personnel contacted the South County Hearing Services and inquired whether the Veteran's records for VA contracted audio examinations from 1992 and 2010 were still available and how to obtain them.  It was confirmed that the records were available and instructed the VA to obtain a signed form of release from the Veteran in order to get the examination reports.

A letter was sent to the Veteran with VA Form 21-4142(Authorization and consent to release information to the VA) as an attachment.  The Veteran was requested to complete the form to authorize VA to obtain the records from South County Hearing Services.  To date, it is not clear that the Veteran had submitted a completed authorization form.

As stated in the Board's last remand, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  

However, the Board notes that the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Lewinski, 1 Vet.App. 190, 193 (1991).  

The Veteran was most recently afforded a VA examination in January 2012 when he was found to have a bilateral sensorineural hearing loss that was not deemed to be a hearing loss disability for VA compensation purposes.  

To the extent that the January 2012 VA examination findings may not adequately address the current extent of the claimed hearing loss, the Board finds that another examination should be performed.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should once again make reasonable efforts to contact the Veteran in order to obtain a VA Form 21-4142 from him to authorize VA to obtain his medical records from South County Hearing Services.

The Veteran should be reminded that failure to assist VA in obtaining these records will result in the Board making a decision without considering the evidence.

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed hearing loss. 

The claims folder and a copy of this Remand must be made available to the audiologist for review before the examination.  Any testing deemed necessary should be performed. 

After examining the Veteran and reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that he suffers from a current hearing loss disability that had its clinical onset during service or otherwise is due to excessive noise exposure or another event or incident of his period of active service. 

The examiner should provide a complete explanation of the rationale that supports the opinion.

If an opinion cannot be offered without resorting to speculation then this should be stated along with a rationale as to why an opinion cannot be offered.

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

